DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 1 recites is “[a] method for determining a protection level of a position estimate”. However the body of the claim does not refer to a position estimate - it only refers to a “state x” (for example, line 4). It is unclear whether or not the state x includes a position estimate.

Regarding claim 1 line 10, it is unclear what “r” in f(r|θ) represents.

Regarding claim 7, lines 7, 11, 12, and 13 recite “during operation”, and line 10 recites “off-line a priori”. However it is unclear what is being operated, and what is off-line. The claim does not recite any structural elements that could be operated or off-line.

Regarding claim 6 lines 1-2 and claim 7 lines 1-2, “wherein fitting the model parameters θ using a set of experimental data” lacks antecedent basis in the claims.

Regarding claim 10, it is unclear how the integration of the posterior probability density recited in lines 1-2 is performed. Lines 3-17 do not make any clear reference to said probability density, reciting instead “an unbiased distribution” (line 4), “a first constrained distribution” (line 7) and repeated rounds of sampling (lines 3-8, 12-15) that are “combined” (lines 16-17).

Regarding claim 11, it is unclear what is meant by “propagating a most recent single epoch bound forward to a current time using delta phase error distribution or data obtained by one or more sensors”. It is unclear what a “most recent single epoch bound” comprises” and how it is propagated forward “using delta phase error distribution or data obtained by one or more sensors”. It is unclear what the one or more sensors are sensing and what relationship they bear to the previous claim language.

Regarding claim 12, it is unclear what is meant by “modelling an error distribution on delta phase using a non-Gaussian distribution function and evaluating bounds on delta position numerically” and “modelling the error distribution on delta position”. It is unclear what is meant by “on delta phase” and “on delta position” and how these elements relate to the previous claim language. 

Regarding claim 13, it is unclear what is meant by “receiver code instrumental delays on pseudorange” and “receiver code instrumental delays on carrier phase”. It is further unclear how the “rover” relates to the method steps of claim 1, and “the base stations” lacks antecedent basis in the claim.

Regarding claim 19, line 1 recites is “[a] method for determining a protection level of a position estimate”. However the body of the claim does not refer to a position estimate - it only refers to a “state x” (for example, line 6). It is unclear whether or not the state x includes a position estimate.

Regarding claim 19 line 10, it is unclear what “r” in f(r|θ) represents.

Regarding claim 20 line 3, it is unclear what is meant by “a bound propagation”.

Regarding claim 21, lines 2-3 recite “a method for controlling a GNSS device”, but the claim does not recite any steps for such control. It is unclear whether and how the GNSS device is controlled.

Regarding claim 21 line 8, it is unclear what “r” in f(r|θ) represents.

Regarding claim 21 line 11, “the protection level” lacks antecedent basis in the claim.

Regarding claim 21 lines 4-12, it is unclear what the “state x” comprises. It is unclear if it bears some relationship to the GNSS device recited in line 2.

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a method for determining a protection level of a position estimate using a single epoch of GNSS measurements and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
	specifying a prior probability density P(x) of a state x; 
specifying a system model h(x) that relates the state x to observables z of the measurements; 
quantifying quality metrics q associated with the measurements; 
specifying a non-Gaussian residual error probability density model f(r | θ,q) and fitting model parameters θ determined off-line a priori; 
defining a posterior probability density P(x l z, q, θ); 
estimating the state x; and 
computing the protection level by integrating the posterior probability density P(x | z, q, θ) over the state x.

	These steps set forth a mathematical algorithm and therefore fall within the mathematical concepts groupings of abstract ideas enumerated in the 2019 PEG. Further at least some of the steps can be performed in the human mind or by a human with paper and pencil.
	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites that the steps are performed “in advance”, “during operation” and “off-line a priori”. This language suggests the use of an apparatus such as a generic computer to perform the method steps. However use of a generic computer would not integrate the abstract idea into a practical application.
	Claim 1 further recites “using a single epoch of GNSS measurements”. However the language appears to refer to mere insignificant extra-solution activity, i.e. data gathering, and therefore does not integrate the abstract idea into a practical application.

	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include a suggestion to use an apparatus that could comprise a generic computer, and insignificant extra-solution activity. These elements do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.

Claims 2-13 merely recite further details of the mathematical algorithm without integrating it into a practical application or adding significantly more. Claims 2-13 are therefore not patent eligible.

Claim 21 differs from claim 1 in reciting a non-transitory computer-readable medium storing instructions executed by a processor. Such medium and processor comprise generic computer equipment that does not integrate the abstract idea into a practical application or add significantly more.
The preamble of claim 21 further recites “a method for controlling a GNSS device using a single epoch of GNSS measurements”. However the claim does not recite any steps for performing such control, or any language that links the method steps to the GNSS device. This language therefore appears to merely generally link the use of the judicial exception to a particular technological environment or field of use without  integrating the abstract idea into a practical application or adding significantly more.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turunen (US 20190339396 A1).

Regarding claims 1, 19, and 21, Turunen (US 20190339396 A1) teaches a method for determining a protection level of a position estimate (311, Fig. 3) using a single epoch of global navigation satellite system (GNSS) measurements (301, Fig. 3), the method comprising: 
	specifying, in advance, a prior probability density P(x) of a state x (“multivariate probability distribution model” para. [0018]); 
specifying, in advance a system model h(x) that relates the state x to observables z of the measurements (navigation filter 306, Fig. 3; para. [0058]); 
quantifying, during operation, quality metrics q associated with the measurements (302, Fig. 3); 
specifying, in advance, a non-Gaussian residual error probability density model f(r | θ,q) and fitting model parameters θ determined off-line a priori (paras. [0025]-[0029]); 
defining, during operation, a posterior probability density P(x l z, q, θ) (“posterior error probability distribution for the GNSS measurement” para. [0018]; probability distribution for the uncertainty in a position” para. [0023]; 308, Fig. 3; para. [0060]); 
estimating, during operation, the state x (output of 306, Fig. 3); and 
computing, during operation, the protection level by integrating the posterior probability density P(x | z, q, θ) over the state x (309, Fig. 3; paras. [0063]-[0064]).

Regarding claim 20, Turunen, as best understood, teaches communicating with an external sensor to obtain position change data tracked by the sensor to determine a bound propagation (para. [0058] inertial navigation system).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turunen (US 20190339396 A1) in view of Kaplan (“Understanding GPS Principles and Applications”).

Regarding claim 2, Turunen does not teach the system model specified as z = h(x) + r. However this is a conventional representation of a system model – for example see the equations for observables y on pages 466 and 468 of Kaplan. If not inherent to Turunen, it would have been obvious to modify Turunen by implementing the system model as taught by Kaplan because it would merely be the use of a known technique to improve similar methods in the same way, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Allowable Subject Matter

Claims 3-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648